DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 6-8 are rejected under 102(a)(2) as being anticipated by Powell (US 2015/0073217). 

With respect to Claim 1, Powell discloses in at least Figs. 1, 2A, 2D, 3A-C, 5A and 8, a sensor sleeve (120) (Fig. 1) for use with a tool (110), the sensor sleeve (120) comprising (Para [0043], “the present invention relates to an endoscope sheath comprising a body and one or more sensor elements.”):
a tubular body defining a central longitudinal axis and having a lumen (126) defined therethrough, the tubular body being configured to receive a tool (Para [0049], “Endoscope sheath 120 is configured with a hollow inner cavity or lumen 126”; (Para [0044], “the cavity disposed for receiving an endoscope”);
a plurality of sensors attached to the tubular body (Para [0050], “one or more sensor elements 230, as well as other elements (not shown in FIG. 2A), disposed in the where disposed in the sheath body is seen as attached to the body as shown in Fig. 2A with sensor elements 230 and sheath body element 220 shich is seen as the tubular body);
a cabling extending distally from the tubular body (Para [0066], “Signal wires or other transmission mechanisms, such as thin film conductive wires or other signaling mechanisms (if used), are then routed through the wall of the sheath to channel 232b, which may be positioned on the interior cavity 226 of the sheath, in proximity to the endoscope 110 when mounted in the sheath. Alternately, the sensor element may be positioned all or partially within the sheath body, and the signaling wires may be routed internal to or within the sheath body” channel 232b is shown in Fig. 2B along with interior cavity 226 of the sheath, the wiring runs distally (along or away) within channel 232b); and
an interface connector coupled to the cabling and configured to interface with a navigation system (Para [0064], “Sheath 220 may include one or more connectors 235 at or near the proximal end 228 to facilitate connection of the sensor elements to the endoscope handle, other endoscope electronics, processing components, or external devices (not shown)” as shown in Fig. 5A, the connecting element 235 is coupled to cabling 234 and configured to be connected with an external module; (Para [0095], “Module 810 may include multiple sub-modules, including an imaging module 832, configured to provide imaging data and/or display information from an endoscope imaging element, a communications module 834 configured to communicate data and/or other information from the smart sheath to other modules or systems…..position module 840 may be included, with the positioning module configured to determine position based on information received from the smart sheath and/or aid in positioning the endoscope.”)

With respect to Claim 6, Powell discloses the sensor sleeve according to claim 1, wherein the tubular body is fabricated at least partially from a flexible biocompatible material (Para [0051], “the sheath body may comprise a flexible or semi-flexible material….Body materials may comprise latex, nitrile, plastics, polymers, rubber materials or other materials known or developed for use in medical applications. Likewise, for other endoscopy applications, materials may be plastics, rubbers, polymers or other materials suitable for such applications, such as materials for corrosive environments, contaminated environments, toxic environments, and the like.” where in semi-flexible is thus seen as partially flexible and where the use of the device with an endoscope and internal for a patient thus is seen as biocompatible)

With respect to Claim 7, Powell discloses the sensor sleeve according to claim 1, wherein the tubular body is cylindrical (Figs. 1 and 2A-2E, element 1420 being the sheath as shown in Fig. 1 has a cylindrical shape and tubular body)

With respect to Claim 8, Powell discloses the sensor sleeve according to claim 1, wherein the plurality of sensors are selected from the group consisting of electromagnetic (EM) sensors, ultrasound sensors, optical sensors, and piezoelectric polyvinylidenefluoride (PVDF) film (Para [0002], “invention relates to endoscopy sheath apparatus and methods aided by sensors such as pressure, temperature, position detection sensors, leak detection sensors, acoustic sensors and/or other types of sensors, as well as actuators such as balloon actuators, catheters and/or surgical instrument actuators”; (Para [0002], “invention relates to endoscopy sheath apparatus and methods aided by sensors such as pressure, temperature, position detection sensors, leak detection sensors, acoustic sensors and/or other types of sensors, as well as actuators such as balloon actuators, catheters and/or 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Powell in view of Brannon (US 2013/0274720). 

With respect to Claim 2, Powell discloses the sensor sleeve according to claim 1. However, Powell does not disclose wherein the cabling includes a plurality of attachments configured to secure the cabling to the tool.
Brannon discloses wherein the cabling includes a plurality of attachments configured to secure the cabling to the tool  (Para [0010], “The handle is provided with a plurality of circumferential grooves which receive bands or O-rings which function as retaining members to retain the halves of the instrument together. The bands or O-rings may be formed of a resilient rubber or polymer to facilitate assembly and removal.” Where the plurality of O-rings hold the two halves of the sheath/sleeve together, therefore, securing the cabling.)

The motivation being to retain the halves of the instrument together (Para [0010] and [0026], Figs. 2-3 and 6 (as shown in the figures, the sheath contains retaining grooves for the plurality of attachments to be received)) along with the cabling, thus, securing the instrument and additional components within the sheath or sleeve while in use. 



With respect to Claim 3, Powell discloses the sensor sleeve according to claim 2. However, Powell does not disclose wherein the plurality of attachments are o-rings.
Brannon discloses wherein the plurality of attachments are o-rings (Para [0010], “The handle is provided with a plurality of circumferential grooves which receive bands or O-rings which function as retaining members to retain the halves of the instrument together. The bands or O-rings may be formed of a resilient rubber or polymer to facilitate assembly and removal.” Where the plurality of O-rings hold the two halves of the sheath/sleeve together, therefore, securing the cabling.)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the apparatus as disclosed by Powell   with a plurality of o-rings configured to secure the cabling to the tool as disclosed by Brannon. 
The motivation being to retain the halves of the instrument together (Para [0010] and [0026], Figs. 2-3 and 6 (as shown in the figures, the sheath contains retaining grooves for the plurality of attachments to be received))  along with the cabling, thus, securing the instrument and additional components within the sheath or sleeve while in use and can be slipped off the handle 2 to release the halves 4 and 5 (Para [0026], Figs. 2-3, and 6) when not in use.


Claim 4 is rejected under 35 U.S.C 103 as being unpatentable over Powell in view of Brannon, and further in view of Sarfati (FR 2541498). 

	With respect to Claim 4, Powell discloses the sensor sleeve according to claim 2. 
However, Powell does not disclose wherein the plurality of attachments are adhesive pads.
In the field of flexible adhesives for electric power cables, Sarfati discloses wherein the plurality of attachments are adhesive pads (Claim 3, “The cables with electric flexible adhesive are characterized by their adhesive superfine protected by a film which is different, or even textur that the envelope of the conductor.” The cables are covered in a thin adhesive film as shown in Fig. 1 and 2, therefore, the plurality of attachments are adhesive pads.)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the apparatus as disclosed by Powell, with the plurality of attachments being adhesive pads as disclosed by Sarfati.  
The motivation being to fix a cable to a support as seen in Sarfati (Abstract). 
	
Claims 5 and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Powell (US 2015/0073217), in view of Ramsey (US 2016/0296105). 

With respect to Claim 5, Powell discloses the sensor sleeve according to claim 1, wherein the lumen (Para [0051], “In some implementations, the sheath body may comprise a flexible or semi-flexible material. Body materials may comprise latex, nitrile, plastics, polymers, rubber materials or other materials known or developed for use in medical applications.”)
However, Powell does not disclose has an inner surface fabricated at least partially from a lubricious material.
 In the field of endoscopes, Ramsey discloses wherein the lumen has an inner surface fabricated at least partially from a lubricious material (Para [0090], “main body 12 and the endoscope shaft 14 means that the device 10 can be slid along the length of the shaft 14”; (Para [0094], “such that the device is installed around an endoscope shaft by sliding it over the end of the shaft.” This suggests that the sheath has an inner surface fabricated at least partially from a lubricious material that allows the sheath to be slid onto the endoscope shaft. Ramsey also discloses the lubrication of the endoscope shaft when the sleeve or sheath is slid on (Para [0098]))
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the apparatus as disclosed by Powell, with the inner surface being fabricated at least partially from a lubricious material as disclosed Ramsey. The ability for the bronchoscope to be squeezed or slid into the sheath as disclosed by Ramsey suggests that the inner surface of the sheath is either partially or fully lubricious. Also as previously mentioned, Ramsey also discloses the lubrication of the endoscope to slide the endoscope shaft into the sleeve or sheath.  
The motivation being to allow for the lubricated endoscope to easily slide in and out of the sleeve or sheath and provide a better grip of the endoscope shaft (Para [0099]) as well as reducing the likelihood of the outer surface of the sleeve or sheath being coated with lubricant, thus, maintaining the grip of the device. 

With respect to Claim 9, Powell discloses in at least Figs. 1, 2A, 2D, and 8 the sensor sleeve according to claim 1. 
However, Powell does not disclose wherein the tubular body further includes a first shell and a second shell hingedly connected together along a first axis that extends in a direction parallel to the central longitudinal axis. 
wherein the tubular body further includes a first shell (418) (Fig. 7, 418 is seen as the upper half of the two shells of the device) and a second shell (420) (Fig. 7, 420 is seen as the lower half of the two shells of the device) hingedly connected together along a first axis that extends in a direction parallel to the central longitudinal axis (Para [0024], “Preferably the first and second parts are hingedly connected along a longitudinal edge of each of the first and second parts. This enables the first and second parts to be clamped or closed around the endoscope shaft”; Para [0093], “In the embodiment shown in FIG. 6, the first and second parts 318, 320 are connected by means of a hinge along the first long edges and the hinge is configured such that no or minimal gripping force is applied to the endoscope shaft by the device 310 until a user applies a gripping force to the device 310.”)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the apparatus as disclosed by Powell, with a first and second shell hingedly connected together along a longitudinal edge. The motivation being to enable both parts to be clamped or closed around the endoscope shaft as disclosed in Ramsey (Para [0024]), therefore, allowing for easy removal or assembly. 

With respect to claim 10, Powell as modified by Ramsey discloses the sensor sleeve according to claim 9
However, Powell does not disclose it further including:
a plurality of snaps attached to the first shell; and
a plurality of recesses attached to the second shell.
In the field of endoscopes, Ramsey discloses in at least Figs. 16 and 17, further including:
a plurality of snaps (934) attached to the first shell (918) (Para [0144], “the engaging means 932 comprises a pair of tabs 934 that protrude from the first part 918 proximate the second long edge 924”); and
a plurality of recesses (936) attached to the second shell (920) (Para [0144], “engaging means 932 further comprises a pair of apertures or recesses 936 formed in the second part 920 proximate the second long edge 924.”)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the apparatus as disclosed by Powell, with a first and second shell connected together with snaps and recesses along a longitudinal edge enabling both parts to be secured together as disclosed in Ramsey.
The motivation being to enable both parts to be clamped or closed around the endoscope shaft as disclosed in Ramsey (Para [0024]), thus, allowing for easy removal or assembly, and prevent the tabs 934 being withdrawn from the recesses 936, as shown most clearly in FIG. 18.
	With respect to Claim 11, Powell as modified by Ramsey discloses the sensor sleeve according to claim 10.
However, Powell does not disclose wherein the first shell and second shell are capable of hingedly opening along the first axis. 
In the field of endoscopes, Ramsey discloses in at least Figs. 1-4, wherein the first shell (318) and second shell (320) are capable of hingedly opening along the first axis (Para [0024], “Preferably the first and second parts are hingedly connected along a longitudinal edge (as seen in Fig. 3, wherein the first axis is the edge of the device with hinges) of each of the first and second parts. This enables the first and second parts to be clamped or closed around the endoscope shaft”; (Para [0093], “In the embodiment shown in FIG. 6, the first and second parts 318, 320 are connected by means of a hinge along the first long edges and the hinge is configured such that no or minimal gripping force is applied to the endoscope shaft by the device 310 until a user applies a gripping force to the device 310.”)

The motivation being to enable both parts to be clamped or closed around the endoscope shaft as disclosed in Ramsey (Para [0024]), thus, allowing for easy removal or assembly 
With respect to Claim 12, Powell as modified by Ramsey discloses the sensor sleeve according to claim 10.
However, Powell does not disclose wherein the tubular body is configured to transition from a first position to a second position. 
In the field of endoscopes, Ramsey discloses in at least Figs. 1-4, wherein the tubular body is configured to transition from a first position to a second position (Para [0024], “Preferably the first and second parts are hingedly connected along a longitudinal edge of each of the first and second parts. This enables the first and second parts to be clamped or closed around the endoscope shaft”; (Para [0093], “In the embodiment shown in FIG. 6, the first and second parts 318, 320 are connected by means of a hinge along the first long edges and the hinge is configured such that no or minimal gripping force is applied to the endoscope shaft by the device 310 until a user applies a gripping force to the device 310.” the open and closed position of the hinged components are seen as transitions between a first and second position as shown in Figs. 3-6 of Ramsey)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the apparatus as disclosed by Powell, with a first and second position of the tubular body. 
The motivation being to enable both parts to be clamped or closed around the endoscope shaft as disclosed in Ramsey (Para [0024]), thus, allowing for easy removal or assembly.	

the sensor sleeve according to claim 12.
However, Powell does not disclose wherein the first position is open and the second position is closed.
In the field of endoscopes, Ramsey discloses in at least Figs. 2 and 3, wherein the first position is open and the second position is closed (Para [0143], “In the open configuration an endoscope shaft 14 may be laid in one of the channels 930”; (Para [0143], “and then the first and second parts 918, 920 may be closed around the endoscope shaft 14.” the open and closed position of the hinged components are seen as transitions between a first and second position as shown in Figs. 3-6 of Ramsey)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the apparatus as disclosed by Powell, with a first and second position of the tubular body 
The motivation being to enable both parts to be clamped or closed around the endoscope shaft as disclosed in Ramsey (Para [0024]), thus, allowing for easy removal or assembly.

With respect to Claim 14, Powell as modified by Ramsey discloses the sensor sleeve according to claim 13
However, Powell does not disclose wherein, while in the first position, the first shell and the second shell are semi-cylindrical.
	In the field of endoscopes, Ramsey discloses in at least Fig. 3, wherein, while in the first position, the first shell and the second shell are semi-cylindrical (Para [0103], “wherein, while in the first position, the first shell and the second shell are semi-cylindrical.”)	
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the apparatus as disclosed by Powell with semi-cylindrical channels as disclosed by Ramsey. 
	
	The motivation being that in the opening configuration, an endoscope can simply be laid and the shell components closed around it for easy assembly or removal as seen in Ramsey (Para [0143], Figs. 1, 4, and 7).

With respect to Claim 15, Powell discloses the sensor sleeve according to claim 13. 
However, Powell does not disclose wherein, while in the second position, the first shell and the second shell are connected along a second axis that extends in a direction parallel to the central longitudinal axis and the first axis.
In the field of endoscopes, Ramsey discloses in at least Figs. 1 and 2 wherein, while in the second position, the first shell and the second shell are connected along a second axis that extends in a direction parallel to the central longitudinal axis and the first axis (Para [0079], “Each of the first and second parts 18, 20 has a half-pipe shape, such that a cross-section perpendicular to a longitudinal axis of each part is substantially semi-circular. Parallel long edges 22, 24 extend between respective first and second ends 26, 28 of each of the first and second parts 18, 20.” as shown in Fig. 6 wherein the closed shell has a connected seem parallel to the central longitudinal axis and the hinged seem or first axis)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the apparatus as disclosed by Powell with the first and second shell being connected along a second axis that extends in a direction parallel to the central longitudinal axis and the first axis as disclosed by Ramsey. 
The motivation being to form a channel for receiving an instrument or endoscope shaft. 

the sensor sleeve according to claim 13. 
However, Powell does not disclose wherein, while in the second position, the plurality of snaps and the plurality of recesses are mateably engaged.
In the field of endoscopes, Ramsey discloses in at least Figs. 16-18, wherein, while in the second position, the plurality of snaps (934) and the plurality of recesses (936) are mateably engaged (Para [0144], “The first and second parts 918, 920 are retained in this closed position by securing or engaging means 932. In this embodiment the engaging means 932 comprises a pair of tabs 934 that protrude from the first part 918 proximate the second long edge 924. Each of the tabs 934 has a stem portion 935 and, at its distal end, a hook portion 937. The engaging means 932 further comprises a pair of apertures or recesses 936 formed in the second part 920 proximate the second long edge 924. A lip or edge of each of the recesses 936 comprises a hook portion 939. Each of the tabs 934 is positioned to engage with a corresponding one of the recesses 936, and the hook portions 937, 939 are configured such that, once the tabs 934 are engaged in the recesses 936, the hook portions 937, 939 prevent the tabs 934 being withdrawn from the recesses 936, as shown most clearly in FIG. 18.”)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the apparatus as disclosed by Powell, with a first and second shell connected together with snaps and recesses along a longitudinal edge enabling both parts to be secured together in the second position as disclosed by Ramsey. 
The motivation being to prevent the tabs being withdrawn from the recesses , as shown most clearly in FIG. 18 as disclosed in Ramsey (Para [0144]).

With respect to Claim 17, Powell as modified by Ramsey discloses The sensor sleeve according to claim 9.
wherein the tubular body is fabricated at least partially from a semi-rigid biocompatible material (Para [0051], “the sheath body may comprise a flexible or semi-flexible material….Body materials may comprise latex, nitrile, plastics, polymers, rubber materials or other materials known or developed for use in medical applications. Likewise, for other endoscopy applications, materials may be plastics, rubbers, polymers or other materials suitable for such applications, such as materials for corrosive environments, contaminated environments, toxic environments, and the like.” Used within the human body means that it is biocompatible)

With respect to Claim 18, Powell discloses the sensor sleeve according to claim 1. 
However, Powell does not disclose wherein the tubular body includes an opening slit along an axis that extends in a direction parallel to the central longitudinal axis.
In the field of endoscopes, Ramsey discloses in at least Figs. 1, 2, and 6 wherein the tubular body includes an opening slit along an axis that extends in a direction parallel to the central longitudinal axis (Para [0079], “Each of the first and second parts 18, 20 has a half-pipe shape, such that a cross-section perpendicular to a longitudinal axis of each part is substantially semi-circular. Parallel long edges 22, 24 extend between respective first and second ends 26, 28 of each of the first and second parts 18, 20.” the slit being seen as the seam between the two semi-cylindrical halves that is parallel to the central longitudinal axis)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the apparatus as disclosed by Powell with the first and second shell being connected along a second axis that extends in a direction parallel to the central longitudinal axis and the first axis as disclosed by Ramsey. 
The motivation being in the open configuration an endoscope shaft may be laid in one of the channels and then the first and second parts may be closed around the endoscope shaft for easy assembly or removal.
the sensor sleeve according to claim 18
However, Powell does not disclose wherein the tubular body is configured to transition from an open position to a closed position along the opening slit and is self-biased in the closed position.
In the field of endoscopes, Ramsey discloses wherein the tubular body is configured to transition from an open position to a closed position along the opening slit and is self-biased in the closed position. (Para [0024], “Preferably the first and second parts are hingedly connected along a longitudinal edge of each of the first and second parts. This enables the first and second parts to be clamped or closed around the endoscope shaft”; (Para [0093], “In the embodiment shown in FIG. 6, the first and second parts 318, 320 are connected by means of a hinge along the first long edges and the hinge is configured such that no or minimal gripping force is applied to the endoscope shaft by the device 310 until a user applies a gripping force to the device 310;” (Para [0025], “alternative embodiments the first and second parts may be biased in the second position.” The shells are semi-cylindrical as to allow a cylindrical device such as an endoscope to lay within one of the channels or enclose it when in the second or closed position, as any open space is not optimal for moving through vasculature, this is shown in Ramsey Figs. 1-6)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the apparatus as disclosed by Powell, to transition from a open position The shells are semi-cylindrical as to allow a cylindrical device such as an endoscope to lay within one of the channels or enclose it when in the second or closed position, as any open space is not optimal for moving through vasculature, this is shown in Ramsey Figs. 1-6).
The motivation being in the open configuration an endoscope shaft may be laid in one of the channels and then the first and second parts may be closed around the endoscope shaft for easy assembly or removal.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN VAL BLINDER whose telephone number is (571)272-7034.  The examiner can normally be reached on M-F 8:30AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.V.B./Examiner, Art Unit 3793